DETAILED ACTION
The Examiner tried to contact the attorney on record to expedite prosecution; however, the attorney was not reachable. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/16/2020 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-12 and 14-19 of U.S. Patent No. 10,652,240. Although the claims at issue are not identical, they are not patentably distinct from each other because instant application claim 1 is anticipated by patent claim 1. Independent claims 1 & 19-20 of the instant application are mapped to claims 1 & 18-19. Claim 3 of the instant application is mapped to claim 17 of the patent. Claims 2 & 4-6 of the instant application is mapped to claim . 
Instant Application No. 16/850,129
US Patent No. 10,652,240
1. A method conducted at a remotely accessible server comprising:
1. A method conducted at a remotely accessible server having access to a 
record associated with a unique device identifier usable in identifying a 
registered mobile communications device, the method comprising:
receiving a unique device identifier from a computing device, wherein 5the unique device identifier is associated with a record and is usable in identifying the computing device;
receiving the 
unique device identifier from a mobile communications device;
receiving an interaction data element from the computing device;
receiving an 
interaction data element from the mobile communications device;
validating the received interaction data element including confirming that the received interaction data element matches an expected interaction 10data element associated with the record;
validating the 
received interaction data element against the record associated with the unique 
device identifier including confirming that the received interaction data 
element matches an expected interaction data element associated with the 
record;
and, based on determining that the received interaction data element is not valid, updating the record to associate the unique device identifier with a potential security threat,
and, based on determining that the received interaction data element 
is not valid, updating the record to associate the unique device identifier 
with a potential security threat,
wherein the interaction data element is updated periodically according 15to a sequence,
wherein the interaction data element is 
updated periodically at the mobile communications device according to a 
sequence maintained at the remotely accessible server,
and wherein the expected interaction data element changes based on the sequence.
and wherein the expected 
interaction data element changes based on the sequence.



Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the Double Patenting Rejection, set forth in this Office action.
Examiner’s Statement of Reasons Indicating Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: After a fully conducted search and consideration, the prior art either taken alone or in combination neither anticipates nor render obvious to the claimed subject matter of the instant application. The prior art Barth et al. (US Pub No. 2014/0258392) discloses a telecommunications device includes an electronic memory to store at least a network address and a random number code, and a sound unit to transmit the network address and the random number code via ultrasonic sound waves.  The telecommunications device also includes a network interface to communicate via a data network using the network address and a processor to establish a communication session with another device over the data network based upon receipt of a response from the other device via the data network, the response including at least the random number code.  The telecommunications device does not establish the communication session with the other device if the random number code is missing from the response or if the random number code in the response does not match the random number code transmitted in the ultrasonic sound wave (Barth, Abstract), Traws et al. (US Patent No. 6,542,610) discloses establishing a preliminary control channel includes exchanging random challenges between devices, encrypting, under a shared secret key, and hashing the exchanged random challenges, exchanging the results of the encryption and hash functions and Traws, Abstract), Law et al. (US Pub No. 2012/0150750) discloses providing a more seamless purchasing experience using a mobile device.  The mobile device acquires data, such a barcode image, an image of an object or text, or audio data.  A non-limiting example of a barcode is a Quick Response (QR) barcode.  The acquired data is then used to obtain a network address of a payment website or webpage, which allows a user to make a purchase for a given product or service.  The mobile device then launches the payment website or webpage.  A user can enter into the mobile device, through the payment website or webpage, a supplemental ID used for authenticating the transaction (Law, Abstract), Pierson et al. (US Pub No. 2005/0278542) discloses a system and method to detect and prevent fraud in a system is provided.  The system may uniquely identify physical devices connecting to a network, register unique devices, track end-user logins, associate end-user accounts with specific devices, and share information with multiple network service providers (Pierson, Abstract), Liu et al. (US Pub No. 2015/0302217) discloses identifying a defined pattern to be displayed by a user interface for an individual to trace.  The defined pattern is dynamically displayed so that characteristics associated with the defined pattern change as the defined pattern is displayed.  A background is displayed simultaneously with the defined pattern.  The background randomly changes as the characteristics associated with the defined pattern change.  The likelihood that a hacking computing device can recognize the dynamically changing defined pattern from the dynamically changing background is low while the likelihood that the human brain can do so is high.  Thus, user attempting to engage the application is confirmed as a human when a trace of the defined patter is received (Liu, Abstract), however, the prior art taken alone or in combination fails to teach or suggest validating the received interaction data element including confirming that the received interaction data element matches an expected interaction data element associated with the record; and, based on determining that the received interaction data element is not valid, updating the record to associate  the unique device identifier with a potential security threat, wherein the interaction data element is updated periodically to a sequence maintained, and wherein the expected interaction data element changes based on the sequence” (as recited in claims 1, 19 and 20). Claims are allowed in light of the above claim limitation when in combination with the remaining claim limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAQUEAL D WADE whose telephone number is (571)270-0357.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAQUEAL D WADE/Examiner, Art Unit 2437